Exhibit HANCOCK FABRICS ANNOUNCES FISCAL 2 NET INCOME INCREASES BY $14.2 MILLION FOR YEAR COMPARABLE STORE SALES INCREASE 0.2% BALDWYN, MS, March 10, 2010 – Hancock Fabrics, Inc. (OTC symbol: HKFI) today announced financial results for its 2009 fiscal year and fourth quarter ended January 30, Fiscal 2009 financial highlights include: · Net sales for the year were $274.1 million compared with $276.4 million in the previous year, and comparable same store sales increased 0.2% compared with a 2.1% increase in the previous year. · Operating income for the year increased by $4.6 million as a result of the $7.7 million of income in 2009 compared to $3.1 million of income in 2008.The previous year’s fourth quarter included a retirement plan curtailment gain of $6.2 million.Excluding this gain in the prior year, operating income increased $10.8 million. · Net income was $1.8 million, or $0.09 per basic share, for fiscal 2009, compared to a net loss of $12.4 million, or $0.65 per share for fiscal 2008. · Adjusted EBITDA, which excludes the $6.2 million retirement plan curtailment gain recorded in the prior year, for fiscal 2009 was $13.8 million, an increase of $10.3 million over fiscal 2008. · Inventories have been reduced by $12.7 million compared to the same period last year, ending the year at $91.5 million. · At year end, the Company had outstanding borrowings under its revolving line of credit of $13.6 million and outstanding letters of credit of $6.0 million.The Company paid down $18.4 million of gross debt in fiscal 2009.The Note balance was $21.6 million and the warrant discount on the Notes was $8.3 million.Additional amounts available to borrow under its revolving line of credit at fiscal year-end were $42.9 million. [1] Financial highlights for the fourth quarter include: · Net sales for the quarter were $77.7 million compared with $78.2 million in the fourth quarter last year, and comparable same store sales decreased 1.3%, compared with a 0.1% increase in the previous year. · Operating income for the quarter decreased by $3.3 million as a result of a $3.3 million profit in this quarter compared to a $6.6 million profit in the previous year’s fourth quarter.Excluding the retirement plan curtailment gain of $6.2 million in the prior year, operating income increased $2.9 million over the previous year. · Net income was $1.9 million, or $0.10 basic earnings per share, in the fourth quarter of fiscal 2009, compared to income of $4.2 million, or $0.22 basic earnings per share in the fourth quarter of fiscal 2008. · Adjusted EBITDA for the quarter was $4.6 million, an increase of $2.5 million over the same period last fiscal year. Jane Aggers, President and Chief Executive Officer commented, “While our top line results are indicative of the challenging environment in which we operate, the significant improvements that have been made in earnings is evidence that our operational plan is gaining traction.We will continue to deleverage the balance sheet as we look at various alternatives for growth.” Operating Results For the year, gross margin improved by 110 basis points to 44.4%.This improvement was driven by a 120 basis point reduction in merchandise cost, a 50 basis point reduction in freight costs, offset by a 60 basis point increase in sourcing and warehousing costs.Gross margin for the fourth quarter of 40.8% was a 130 basis point decrease compared to the 42.1% of the prior year.This decrease reflects a 30 basis point reduction in merchandise cost, a 50 basis point reduction in freight costs, offset by a 210 basis point increase in sourcing and warehousing. For the full year, selling, general and administrative expenses have been reduced by $2.4 million to $109.7 million (40.0% of sales) from $112.1 million (40.6% of sales) last year. Selling, general and administrative expenses for the fourth quarter increased to $27.4 million (35.2% of sales) from $25.2 million (32.2% of sales) in the prior year.The expense of the fourth quarter of the prior year included a retirement plan curtailment gain of $6.2 million.Excluding this curtailment gain, selling, general and administrative expenses for the fourth quarter decreased $4.0 million and for the year decreased $8.6 million.Reductions for the year have been led by store labor savings, the elimination of a significant amount of professional fees, and the elimination of an impairment charge incurred in the prior year. Store Openings, Closings and Remodels During the current fiscal year, the Company opened 3 stores, closed 1 store, remodeled 9 locations, and ended the year with 265 stores. [2] Year End Conference Call Hancock will hold its yearend earnings conference call tomorrow, Thursday, March 11, at 10:00 CST.To participate in the conference call, please call 866-356-3093 or 617-597-5381 (Int’l) and provide the operator with pass code #26319360.If you are unable to attend the live call, a replay will be available by dialing 888-286-8010 or 617-801-6888 (Int’l) and entering pin #68568498. The replay will be available by phone or on the Company’s website at approximately 1:00 p.m. CDT on Thursday, March 11, 2010 and will remain available through Thursday, March 25, 2010. A simultaneous webcast of the conference call may be accessed at www.hancockfabrics.com. Go to “About Us,” click on “Investors” then on “Event Calendar.” To listen to the live call via webcast, please go to the Company’s website at least 15 minutes early to register, download and install any necessary audio software. An archive of the conference call will be available on the Company’s website approximately two hours after the conference call ends. Hancock Fabrics, Inc. is committed to being the inspirational authority in fabric and sewing, serving creative enthusiasts with a complete selection of fashion and home decorating textiles, sewing accessories, needlecraft supplies and sewing machines. The Company currently operates 266 retail stores in 37 states and an Internet store at www.hancockfabrics.com. Contact: Robert W.
